DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 13 lines 1-2 “a homing button configured to reset orientation, position and touch characteristics” lacks antecedent basis in the specification. Paragraph [0037] of the originally filed specification instead states “this button 51 can be configured to be used to reset the homing properties of the device 1, i.e. position, orientation or pressure characteristics”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 13, lines 1-3 recite “a homing button to reset orientation, position and touch characteristics in which vibrational outputs of the motor are minimal or maximal”. It is unclear what exactly the homing button is configured to reset. It is unclear whether the orientation and position characteristics refer to the orientation and position of the device in space or the data in the processor which characterizes the orientation and position of the device. Further, it is unclear what “touch characteristic” is referring to at all and how a homing button is intended to reset it. Further still, the relationship between the homing button function and the motor is unclear. It is unclear whether the homing button resets said characteristics while the motor outputs minimal or maximal vibrations or if minimal/maximal outputs define a reset state once the button is pressed. For the purposes of examination, this limitation will be interpreted as the device further comprising a homing button which is configured to reset data related to the spatial orientation of the device while the motor outputs minimal or maximal vibrations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedic (US PG Pub 20130331745).
In regard to Claim 1, Sedic discloses a masturbation device comprising: a housing (Paragraph [0041] discloses a massager 194 in Fig. 1C may have a housing/cover shaped as ; a motor arranged inside the housing (Fig. 1C, Paragraph [0033] discloses the massager includes a motor 196); a processor connected to the motor (Paragraph [0035] and Fig. 1C disclose control module 198 connected to motor 196), the processor configured to provide input signals to the motor (Paragraph [0037] discloses the control module 198 provides input signals to the motor based on processing of the orientation of the device), and the motor being driven based on the input signals representing stimulation characteristics (Paragraph [0037] discloses the motor being driven at different intensities, speeds or patterns which is interpreted as representing different characteristics of stimulation applied to the genitals); and a sensor connected to the processor (Fig. 1C sensor 192 connected to processor 198) and configured to detect physical manipulation of the masturbation device (Paragraph [0036] discloses a motion sensor 112 determining the orientation of the device), the sensor providing data to the processor that corresponds to the physical manipulation of the masturbation device (Paragraph [0036] the sensor provides orientation data to the processor. The orientation data corresponds to how the device is positioned, i.e. manipulated); wherein the input signals from the processor to the motor are representative of the data from the sensor such that the stimulation characteristics are based on the physical manipulation (Paragraph [0037] discloses certain angles determined by the processor from provides different input signals to the motor which result in different stimulation characteristic such as intensity or pattern. Thus the physical manipulation of the device ultimately determines the stimulation characteristics of the motor).
In regard to Claim 2, Sedic discloses the masturbation device of claim 1, wherein the physical manipulation of the masturbation device includes at least one of the following: location of the masturbation device, orientation of the masturbation device, compression of the masturbation device, acceleration of the masturbation device, or rotation of the masturbation device (Paragraph [0036] discloses the motion sensor determines the orientation of the device).
In regard to Claim 3, Sedic discloses the masturbation device of claim 1, wherein the input signals from the processor to the motor include at least one of the following: vibration intensity, vibration duration, or vibration pattern (Paragraph [0037] discloses patterns and intensity).
In regard to Claim 4, Sedic discloses the masturbation device of claim 1, wherein the housing has an elongated shape (Fig. 5A depicts an elongated housing).
In regard to Claim 5, Sedic discloses the masturbation device of claim 1, wherein the housing is sealed (“Sealed” is being interpreted as the housing being closed. Fig. 5A & B show a smooth continuous housing with no openings or access to the inside of the housing and thus is interpreted as being sealed) and includes a pressure sensor configured to detect internal pressure within the housing (Paragraph [0043] disclose a pressure sensor. When the outside of the housing experiences pressure, the inside of the housing would necessarily also experience a pressure due to the force acting on the housing), signals from the pressure sensor are transmitted to the processor (Fig. 7 depicts the processor 758 is shown connected to the pressure sensor 766), and the processor sends input signals to the motor based on signals from the pressure sensor such that the motor is driven corresponding to the pressure signals (Paragraph [0043] discloses massage settings being altered based on the sensed pressure. Further, Paragraph [0042] states the massager 194 with controller 198 depicted in 1C may be 
In regard to Claim 6, Sedic discloses the masturbation device of claim 1, wherein the motor is a vibration motor (Paragraph [0037] discloses the motor produces vibrations), and the input signals are based on an orientation or a location of the masturbation device (Paragraph [0036] discloses the motion sensor determines the orientation of the device).
In regard to Claim 8, Sedic discloses the masturbation device of claim 1, further comprising an input module (Fig. 3A, controller 102. Paragraph [0035] discloses massager 194 may connect to input module 102 via network interface 199) configured to receive user input (Fig. 3A depicts adjustment buttons 302, 304 and 306), wherein the user input includes customized stimulation characteristics (Paragraph [0039] discloses increasing or decreasing, interpreted as customizing, the settings of the massager), and the masturbation device vibrates according to the customized stimulation characteristics (Paragraph [0037] discloses these settings as vibratory settings which are produced by the motor).
In regard to Claim 9, Sedic discloses the masturbation device of claim 8, wherein the customized stimulation characteristics include at least one of: a vibrational intensity, vibrational duration, vibrational pattern, or vibrational pattern (Paragraph [0037] discloses pattern and intensity).
In regard to Claim 10, Sedic discloses the masturbation device of claim 1, wherein the stimulation characteristics are proportional to the physical manipulation (Paragraphs [0036] .
In regard to Claim 11, Sedic discloses the masturbation device of claim 1, further comprising a control element (Fig. 3A, controller 102. Paragraph [0035] discloses massager 194 may connect to input module 102 via network interface 199) and an encoder (Fig. 1C network interface 199. “Encoder” is being interpreted as an element configured to transmit or convert information), wherein the encoder is configured to convert an input from the control element into a signal for the processor (Fig. 3A, control element 102 provides inputs 302, 304 and 306 to be interpreted by the network interface and provided to the processor 198).
In regard to Claim 14, Sedic discloses a communication system including the masturbation device of claim 1 (massager 194 as described starting in paragraph 8 of this office action), and further comprising a secondary masturbation device (Fig. 7 controller 702 is a personal massager paired with massager 704), wherein the masturbation device and the secondary masturbation device are in communication with each other via a network (Fig. 7, interface 710 and 760. Paragraph [0029] discloses the two devices are networked), such that physical manipulation of the masturbation device corresponds to a vibrational output at the secondary masturbation device, and physical manipulation of the secondary masturbation device corresponds to a vibrational output at the masturbation device (Paragraph [0043] discloses the two-way communication between devices 702 and 704 wherein the sensors on one device informs the operation of the vibratory motor of the other device.).
In regard to Claim 15, Sedic discloses a masturbation device comprising: a housing (Paragraph [0041] discloses a massager 194 in Fig. 1C may have a housing shaped as depicted in ; a vibration motor arranged inside the housing (Fig. 1C, Paragraph [0033] discloses the massager includes a motor 196), the vibration motor configured to vibrate according to at least one vibrational characteristic (Paragraph [0037] discloses the motor being driven at different intensities, speeds or patterns which is interpreted as representing different characteristics of stimulation applied to the genitals); a processor connected to the motor (Paragraph [0037] discloses the control module 198 provides input signals to the motor based on processing of the orientation of the device), the processor configured to send input signals to the motor such that the motor is driven based on the input signals (Paragraph [0036] and [0037] Fig. 1C control module 198 is connected to the motor 196 read the orientation data from sensors and drive the motor accordingly); and a sensor connected to the processor and configured to detect physical manipulation of the masturbation device (Paragraph [0036] discloses a motion sensor 112 provides orientation data to the processor), the processor being configured to receive data from the sensor corresponding to the physical manipulation of the masturbation device (Paragraphs [0036]-[0037]), wherein the input signals from the processor to the motor are representative of the data from the sensor (Paragraph [0037] discloses the motor being given inputs for operating at different intensities, speeds or patterns and these signals are derived from the orientation/motion sensors), the vibration motor is driven according to the at least one vibrational characteristic (intensities, speeds or patterns as disclosed in Paragraph [0037]), and the at least one vibrational characteristic varies based on the physical manipulation of the masturbation device (Paragraph [0037] discloses varying these parameters based on the sensor data which represents the orientation of the device).
In regard to Claim 16, Sedic discloses a masturbation device comprising: a housing (Paragraph [0041] discloses a massager 194 in Fig. 1C may have a housing shaped as depicted in Fig. 5A) including a vibrational motor and a sensor (Fig. 1C motor 196 and sensor 192), wherein the vibrational motor is adjustably driven based on a signal from the sensor that corresponds to physical manipulation of the masturbation device (Paragraphs [0036]-[0037] discloses the motor is driven based on measurements from an orientation sensor which corresponds to the orientation of the device while it is being physically manipulated).
  Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedic (US PG Pub 20130331745).
In regard to Claims 1, Sedic discloses a masturbation device comprising: a housing (Paragraph [0041] discloses a massager 194 in Fig. 1C may have a housing shaped as depicted in Fig. 5A); a motor arranged inside the housing (Fig. 1C, Paragraph [0033] discloses the massager includes a motor 196); a processor connected to the motor (Paragraph [0035] and Fig. 1C disclose control module 198 connected to motor 196), the processor configured to provide input signals to the motor (Paragraph [0037] discloses the control module 198 provides input signals to the motor based on processing of the orientation of the device), and the motor being driven based on the input signals representing stimulation characteristics (Paragraph [0037] discloses the motor being driven at different intensities, speeds or patterns which is interpreted as representing different characteristics of stimulation applied to the genitals); and a sensor connected to the processor and configured to detect physical manipulation of the masturbation device (Paragraph [0043] discloses a pressure sensor 766 connected to processor 758 to detect the pressure placed upon the device by physical manipulation. Paragraph [0042] , the sensor providing data to the processor that corresponds to the physical manipulation of the masturbation device (Paragraph [0043] discloses providing data of pressure placed upon the device by physical manipulation); wherein the input signals from the processor to the motor are representative of the data from the sensor such that the stimulation characteristics are based on the physical manipulation (Paragraph [0043] discloses pressure data may be used to altering vibration speed and patterns similarly as other motion control sensors).
In regard to Claim 7, Sedic discloses the masturbation device of claim 1, wherein the sensor is configured to detect pressure applied to a surface of the housing (Paragraph [0043] discloses the sensor detects “is moved, touched, or put under certain pressure” which is interpreted as a pressure applied to a surface of the housing when in normal use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PG Pub 20130331745) in view of Zipper (US PG Pub 20160000642).
In regard to Claim 12, Sedic discloses the masturbation device of claim 1, further comprising the pressure sensor configured to detect an applied pressure against an outer area of the masturbation device (Paragraph [0043] discloses “massager 704 is moved, touched, or .
Sedic discloses a contoured housing (Fig. 5A), but does not explicitly disclose the pressure sensor extending from the housing.
However, Zipper teaches a vibrating masturbation device (see Abstract) with a contoured housing (Fig. 21, housing 1201 with flexible cover 402, described in Paragraph [0148]) wherein the pressure sensor extending from the housing (Paragraph [0148]; Fig. 21, pressure sensor 1200 is mounted on plate 1202 which extends away from the housing 1201 in which it is seated and covered by flexible cover 402. Alternatively, Paragraph [0148] discloses this arrangement may place the pressure sensor in direct contact with the user, placing it further outside the housing).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the placement of the pressure sensor disclosed by Sedic to extend from the housing which is taught by Zipper as a known method of attaching pressure sensors to masturbation devices (Zipper Paragraph [0148]) and would also allow for maintaining the smooth contoured surface of the device (Zipper Fig. 21 and likewise Sedic Fig 5A).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sedic (US PG Pub 20130331745) in view of Behm.
In regard to Claim 13, Sedic discloses the masturbation device of claim 1, but does not disclose further comprising a homing button configured to reset orientation, position and touch characteristics in which vibrational outputs of the motor are minimal or maximal.
However, Behm teaches a vibratory apparatus (Fig. 1, device 1 contains a vibrator 130 inside the handle 60 as disclosed in Fig. 3 and Col. 4, line 21) comprising a homing button (Col. 4, line 21 discloses reset button 80) configured to reset orientation, position and touch characteristics (Col. 4, lines 22-25 disclose an orientation apparatus. Col. 5, lines 13-16 discloses the reset button clears previous environmental data in order to prepare the device to begin collecting spatial information, i.e. orientation and position characteristics) in which vibrational outputs of the motor are minimal or maximal (Col. 4, lines 33-46 discloses processing the environmental/spatial data before initiating tactile feedback, i.e. vibrational outputs. Thus, together with the teaching in Col. 5, lines 13-16, the reset button is configured to reset spatial information in which the vibrational outputs of the motor are minimal/off).
Sedic and Behm both disclose vibratory devices (Sedic in Paragraph [0037]  and Behm in Col. 4, line 21) which collect orientation data (Sedic in Paragraph [0036] and Behm in Col. 4, lines 22-25) in order for the device to function. Behm teaches a reset button in order to clear data from the device (Col. 4, line 21 discloses reset button 80) during a previous session so that the device may be used effectively during a new session (Col. 5, lines 13-16).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Sedic with the reset button taught by Behm in order to prepare the device to begin collecting new orientation Sedic; Col. 5, lines 13-16) which ensures a proper reading of the device’s position in space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mack (US PG Pub 20140163437) discloses a networked sexual massage device
Dunham (US PG Pub 20160199249) discloses a networked sexual massage device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                              

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773